DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section II, with respect to claims 1-5, 7, 11 and 14-20 have been fully considered and are persuasive.  The objection of claims 1-5, 7, 11 and 14-20 has been withdrawn except for claim 4 since Applicant did not fully address claim 4. 
Applicant’s arguments, see section A, with respect to claims 1-13 and 16-20 have been fully considered and are persuasive.  The rejection of claims 1-13 and 16-20 has been withdrawn. 
Applicant’s arguments, see section B, with respect to claims 1-20 have been fully considered and are partially persuasive.  The rejection of claims 1-20 has been withdrawn except for claims 9 and 11 since Applicant did not fully address these claims. 

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  change “RF” in line 4 to “(RF)” and “the system” in lines 4-5 to “the wireless communication system”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a monitor that monitors…” in claim 11 and “the monitor monitors…” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 4, this claim has been amended to now recite “the at least one calculated metric comprises at least one of…a user distribution in the wireless communication system”. Applicant does not provide support for this amendment within the specification nor has the Examiner found support for this amendment within the specification for this limitation. The closest the Examiner found is in ¶ 108, 131 and 146 of the published specification which recite or similarly recite “subtracting the portion of the calculated metric considering number of RF chains 114 in the system, number of antennas 112 in the system, number of analog beams in the system, or user distribution in the system”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5, 7-9, 11-13 and 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the at least one calculated metric of a selected spatial direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-5, 17 and 19 fails to resolve the deficiency of claim 2 and are thus rejected under similar rationale.
Regarding claim 2, in view of “the a least one calculated metric” being in one interpretation a single calculated metric, it is unclear how there is “a portion of the at least one calculated metric”. Claims 3-5, 17 and 19 fails to resolve the deficiency of claim 2 and are thus rejected under similar rationale.
Claim 3 recites the limitation “the at least one calculated metric of adjacent spatial directions” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, in view of “the a least one calculated metric” being in one interpretation a single calculated metric, it is unclear how there is “a portion of the at least one calculated metric”. 
Regarding claim 4, it is unclear how there is “a portion of the at least one calculated metric” when, for example, the at least one calculated metric is a number of RF chains (a portion of 5 for when a number of RF chains = 5).
Claim 5 recites the limitation "the at least one calculated metric of adjacent spatial directions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 fails to resolve the deficiency of claim 5 and is thus rejected under similar rationale.
Regarding claim 5, it is unclear what is averaged in “averaging over the at least one calculated metric of adjacent spatial directions”. Furthermore, it is unclear what the adjacent spatial directions are adjacent to. Examiner will interpret to be “adjacent spatial directions” to be “adjacent spatial directions to the selected spatial direction” hereinafter for examination. Claim 19 fails to resolve the deficiency of claim 5 and is thus rejected under similar rationale.
Regarding claim 7, it is unclear what “the at least one calculated parameter” in lines 2-3 is referring to since there is “the at least one calculated parameter” “for each of the spatial 
Claim 7 recites the limitation "the spatial directions of analog beamforming" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the spatial directions of analog beamforming" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear what “the at least one calculated parameter” in lines 2-3 is referring to since there is “the at least one calculated parameter” “for each of the spatial directions” in claim 1 and thus multiple “at least one calculated parameter”, one for each spatial direction of the plurality of spatial directions. 
Claim 9 recites the limitation "the spatial directions of analog beamforming" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 fails to resolve the deficiency of claim 9 and is thus rejected under similar rationale.
Regarding claim 9, it is unclear what “the un-scanned duration” in line 3 is referring to since claim 1 recites “at least one parameter including an un-scanned duration for a plurality of spatial directions” and “the at least one calculated parameter for each of the spatial directions” (this shows an un-scanned duration for each of the spatial directions). Claim 18 fails to resolve the deficiency of claim 9 and is thus rejected under similar rationale.
Claim 17 recites the limitation "the at least one metric in adjacent analog beams" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, it is unclear how there is “a fraction of the at least one metric”.
Claim 18 recites the limitation “the metrics calculated for the spatial directions” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation(s) “a monitor that monitors…” in claim 11 and “the monitor monitors…” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to what a monitor is. Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 12-13 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 1, 6, 10, 14-16 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “a parameter calculator that calculates at least one parameter including an un-scanned duration for a plurality of spatial directions; a metric calculator that calculates at least one metric based on the at least one calculated parameter for each of the spatial directions; and a beam former that generates analog beams directed towards a spatial direction according to the at least one calculated metric” of claim 1 and similarly for claims 14-15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER P CHAU/Primary Examiner, Art Unit 2476